Case 19-18122         Doc 35   Filed 09/25/19 Entered 09/25/19 22:23:10          Desc Main
                                 Document     Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                    NO. 19-18122
MICHAEL L. RUFF and                                 CHAPTER 13
ROCHELLE FACKLER,

               Debtors.                             JUDGE TIMOTHY A. BARNES


                                  NOTICE OF MOTION
TO:
       Michael L. Ruff
       Rochelle Fackler
       4840 W. 179th
       Country Club Hills, IL 60478
       BY U.S. MAIL

       David M. Siegel, Attorney for Debtor        BY ELECTRONIC TRANSMISSION
       Marilyn O. Marshall, Chapter 13 Trustee     BY ELECTRONIC TRANSMISSION

       PLEASE TAKE NOTICE that on October 10, 2019, at 9:30 a.m., or as soon
thereafter as Counsel may be heard, we shall appear before the Honorable TIMOTHY A.
BARNES, Bankruptcy Judge, at 219 South Dearborn Street, Courtroom #744, Chicago,
Illinois, and then and there present the attached Motion to Modify the Automatic Stay, a
copy of which is hereby served upon you.

                                  PROOF OF SERVICE

        I, the undersigned attorney, certify that I served a copy of this Notice with Motion
to Modify the Automatic Stay attached, upon the parties listed above, by the methods
specified, from 2056 Ridge Road, Homewood, Illinois 60430 before the hour of 5:00 P.M.
on the 25th day of September, 2019.

                                           BY: ________/s/ Terri M. Long________
                                                       TERRI M. LONG

LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: : (708) 922-3302
Atty. for FAWN RIDGE CONDOMINIUM ASSOCIATION
Case 19-18122         Doc 35   Filed 09/25/19 Entered 09/25/19 22:23:10           Desc Main
                                 Document     Page 2 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                    NO. 19-18122
MICHAEL L. RUFF and                                 CHAPTER 13
ROCHELLE FACKLER,

               Debtors.                             JUDGE TIMOTHY A. BARNES


                        MOTION TO MODIFY AUTOMATIC STAY


       Now comes FAWN RIDGE CONDOMINIUM ASSOCIATION (hereinafter
referred to as “Movant”), a creditor herein, by TERRI M. LONG, its attorney, and moves
this Honorable Court for entry of an Order modifying the restraining provisions of §362 of
the Bankruptcy Code, and in support thereof respectfully represents as follows:


       1. On June 26, 2019, the Debtor herein filed a petition for relief under Chapter 13
of the Bankruptcy Code.


       2. Movant is a homeowners’ association, incorporated under the laws of the State
of Illinois as a not-for-profit corporation and charged with the authority to administer the
subject premises pursuant to the Declaration of the Association, duly recorded with the
Recorder of Deeds.


       3. Debtor is the legal owner of the property commonly known as 4840 W. 179 th,
Country Club Hills, Illinois 60478, which is subject to the terms and conditions of the
Declaration.


       4. The Declaration gives the Movant the right to collect assessments from owners
such as the Debtor herein and to recover attorney’ fees and costs from owners who fail to
stay current on the terms of the Declaration.


       5. The monthly assessment is $155.00 per month.
Case 19-18122      Doc 35     Filed 09/25/19 Entered 09/25/19 22:23:10               Desc Main
                                Document     Page 3 of 3


       6. The Debtor has defaulted with respect to post-petition obligations pursuant to
the terms of the Declaration in that the Debtor has failed to pay assessments and common
expenses as required pursuant to the terms of the Declaration. As of the date hereof, there
is due and owing to the Movant a total amount of $1,196.00 through September of 2019,
and including late charges, attorney fees and court costs.


       7.   Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order
granting this motion.


       WHEREFORE, FAWN RIDGE CONDOMINIUM ASSOCIATION, its successors
and/or assigns, prays that this Honorable Court enter an Order modifying the restraining
provisions of §362 of the Bankruptcy Code to permit the said FAWN RIDGE
CONDOMINIUM ASSOCIATION to take any and all action pursuant to state law with
respect to its lien and with respect to property at 4840 W. 179th, Country Club Hills,
Illinois 60478, and for such other and further relief as this Court may deem just.


                                              FAWN     RIDGE             CONDOMINIUM
                                              ASSOCIATION, its          Successors and/or
                                              Assigns

                                              BY: ________/s/ Terri M. Long________
                                                          TERRI M. LONG



LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax : (708) 922-3302
Atty. for FAWN RIDGE CONDOMINIUM ASSOCIATION, its Successors and/or
Assigns
